IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1823
                              Filed June 15, 2016


IN THE INTEREST OF THE MATTER OF K.R.A.,
      Alleged to be seriously mentally impaired,

K.R.A.,
      Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



      K.R.A. appeals from the hospitalization order placing him in a facility for

inpatient psychiatric care. AFFIRMED.




      Michael A. Horn of Kuntz, Laughlin & Horn, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Gretchen Kraemer, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                           2


MCDONALD, Judge.

         This case arises out of a civil commitment proceeding under Iowa Code

chapter 229 (2015). K.R.A. appeals from a hospitalization order finding him to be

“seriously mentally impaired” within the meaning of Iowa Code section 229.1(20)

and a placement order continuing inpatient psychiatric treatment. On appeal,

K.R.A. challenges the sufficiency of the evidence supporting the hospitalization

and placement orders. We review the challenged orders for the correction of

legal error. See Iowa R. App. P. 6.907; In re J.P., 574 N.W.2d 340, 342 (Iowa

1998).

         We conclude there is substantial evidence supporting the challenged

orders. Involuntary hospitalization requires the applicant to prove by clear and

convincing evidence the following: (1) the person must be afflicted with a mental

illness; (2) the person lacks sufficient judgment to make responsible decisions

with respect to the person’s hospitalization or treatment because of the illness;

and (3) the person is likely, if allowed to remain at liberty, to inflict physical injury

on the “person’s self or others,” to inflict emotional injury on certain others, or to

suffer physical debilitation or death due to the inability of the person to satisfy the

person’s needs. See Iowa Code § 229.1(20); In re Foster, 426 N.W.2d 374, 377

(Iowa 1988). The third element is commonly referred to as the endangerment

element. See J.P., 574 N.W.2d at 343-44. Our courts require the endangerment

element to be established by a recent overt act, attempt, or threat. See Matter of

Mohr, 383 N.W.2d 539, 542 (Iowa 1986). In this case, the examining physician

testified K.R.A. suffered from mental illness, specifically, post-traumatic stress

disorder, anxiety disorder, depression, and neurocognitive disorder (dementia).
                                         3


The physician testified K.R.A. lacked sufficient judgment, because of his illness,

to make rational decisions regarding his treatment, as evidenced by his repeated

noncompliance with prescribed medications. Finally, K.R.A. is a danger to others

and himself if allowed to remain at liberty as evidenced by recent overt acts. The

testimony showed K.R.A. was verbally and physically aggressive against his

spouse and hospital staff, including throwing his walker on one occasion. On

another occasion, he overdosed on his medication because he could not

remember whether he had taken his medication. The orders of the district court

are affirmed without further opinion. See Iowa Ct. R. 21.26(1)(a), (b), (e).

       AFFIRMED.